                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION

ANTHONY ALEXANDER                                                                      PLAINTIFF

v.                                  Case No. 5:18-cv-00065 KGB-JTR

RAEONIA BELL, Deputy,
Dub Brassell Detention Center, et al.                                              DEFENDANTS

                                              ORDER

        The Court has received a Partial Recommended Disposition from United States Magistrate

Judge J. Thomas Ray (Dkt. No. 83). No objections have been filed, and the time for filing

objections has passed. After a careful review, the Court concludes that the Partial Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Id.).

        Accordingly, this Court denies in part and grants in part defendants’ motion for summary

judgment (Dkt. No. 62). The Court denies the motion as to plaintiff Anthony Alexander’s claim

pursuant to 42 U.S.C. § 1983 alleging failure to protect and his negligence claim against defendant

Joyce Scott, in her individual capacity. The Court grants the motion as to all other defendants and

claims. The Court dismisses with prejudice all of Mr. Alexander’s other claims, including his

claims against defendants Terry Ford, Raeonia Bell, Ed Adams, and Tyra Tyler and his negligence

claim against Ms. Scott in her official capacity.

        It is so ordered this 6th day of April, 2020.


                                                        Kristine G. Baker
                                                        United States District Judge
